ORDER
PER CURIAM:
Larry Lee Smith, appellant, was found guilty by a jury in the Circuit Court of St. Louis County, of burglary in the first degree, § 569.160,1 forcible rape, § 566.030, and stealing over fifty dollars, § 570.030. The trial judge found him to be a “persistent offender,” § 558.016.3, and sentenced him to a term of life imprisonment on the rape count, a term of twenty years imprisonment on the burglary in the first degree count, and a term of ten years on the stealing count. The twenty year and ten year sentences were imposed to be served concurrently with each other, but consecutively with the sentence imposed on the rape count. No error of law appearing and this court having determined that an opinion would have no precedential value, the judgment of the trial court is affirmed in compliance with Rule 30.25(b).

. All statutory references are to RSMo 1978.